Buck, P. J.,
dissenting. Under the ruling in the case of Ty Ty School District v. Lumber Co., 153 6a. 426 (112 S. E. 561), and the necessary deduction from the ruling upon material questions in that case, the court properly granted a mandamus absolute. The ruling made in Brunson v. Caskie, 127 6a. 501 (56 S. E. 621, 9 L. R. A. (N. S.) 1002), should not be extended; and that case does not go farther than to rule that where it is affirmatively shown that the debt is one for which the county could not be taxed, a mandamus could not issue.